HARDY, Judge.
This is an action ex delicto by plaintiffs, husband and wife, for the recovery of personal injuries and property damages. From judgment in favor of defendants, plaintiffs have appealed.
The action involves an automobile collision between a car driven by plaintiff wife, Mrs. Parker, and a truck van owned by defendant, Dixie Moving & Storage, Inc. and driven by one Robert L. Lilly.
The accident occurred in the City of Monroe slightly east of the intersection of Fourth Street with Louisville Avenue, at which point the traffic is controlled by a semaphore signal light. It is the contention of the plaintiff, Mrs. Parker, that she was in the inside lane and was struck from behind by the defendant’s truck as she began to move forward on a green light. On the other hand, Lilly, driver of defendant’s truck, testified that plaintiff, Mrs. Parker, suddenly drove her car from the outside to the inside lane directly in front of his truck; that he was unable to stop and as a result struck the rear end of the Parker automobile.
The only eye witnesses to the accident were Mrs. Parker and Lilly, but the latter’s account of the collision was corroborated by the testimony of Mr. Earl, a police officer who investigated the accident and received a statement from Mrs. Parker immediately following the incident.
The record supports the conclusion that Mrs. Parker suddenly changed lanes on the multiple highway, thereby interfering with the following truck. Additionally, it may be observed that the contradictory testimony of the witnesses cannot be reconciled, and it follows that plaintiffs’ claims must fail because of a lack of a preponderance of the evidence.
For the reasons assigned, the judgment appealed from is affirmed at appellants’ cost.